Citation Nr: 9931729	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to July 
1993.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1998, the RO denied service connection for PTSD and 
for dysthymic disorder.  The veteran has perfected an appeal 
with the denial of service connection for PTSD only.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during active duty.  No pertinent abnormalities 
were noted on the service exit examination conducted in June 
1993.  On the Report of Medical History portion of the exit 
examination, the veteran indicated that he had had trouble 
sleeping in the past.  He denied experiencing excessive 
worry, depression or nervous trouble of any sort.  

Service personnel records show that the veteran's principle 
duties while in the service consisted of being a cook.  He 
received the Southwest Asia Service Medal.  He did not 
receive any awards or decorations denoting participation in 
combat.  

VA outpatient treatment records have been associated with the 
claims file.  The records demonstrate numerous diagnoses of 
dysthymia beginning in June 1997.  The most recent diagnosis 
of the disorder was in January 1998.  In February 1998 an 
impression of depression was made.  A clinical record dated 
in September 1998 included an assessment of PTSD.  No 
symptomatology or reference to military service was reported 
on this record.  It was noted that the veteran was seen for a 
refill of medication.  

In March 1998, the veteran submitted a statement enumerating 
his claimed in-service stressors which occurred in Korea and 
Southwest Asia.  

A VA General Medical Examination for Persian Gulf Registry 
was conducted in June 1998.  The pertinent assessment was 
history of dysthymic disorder.   

The transcript of a local RO hearing is associated with the 
claims file.  The veteran testified that he had been 
diagnosed with PTSD in 1998 at a VA facility.  He reported 
stressors related to the Persian Gulf War.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet.App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.




Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  A 
September 1998 clinical record includes an assessment of the 
disorder.  However, careful review of the September 1998 
record fails to evidence any link between PTSD and active 
duty.  The September 1998 record is lacking any discussion of 
PTSD symptomatology.  No stressors were noted.  There was no 
notation as to the veteran's military service.  


The Board notes the September 1998 treatment was rendered in 
connection with a refill of medication.  It was not a 
psychiatric evaluation.  Prior psychiatric evaluations 
resulted in diagnoses of dysthymia for which service 
connection has already been denied.  Additionally, the Board 
notes the June 1997 clinical record wherein the examiner 
found the veteran's military service did not appear to be 
traumatic.  The diagnosis at that time was dysthymia.  

As stated above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  While there is of record a diagnosis of 
PTSD and presuming that the veteran's alleged in-service 
stressors were true, there is still no competent evidence of 
record linking the PTSD to active duty in any way.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD which is due to his military service.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  


The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997);  Epps v. Gober, 126 F.3d 464 (Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

